 In the Matter of S. MARTINELLI & Co.andCANNERY WAREHOUSEMEN,FOOD PROCESSORS, DRIVERS AND HELPERS, LOCAL UNION No. 679Case No. 20-RC-373.-Decided January 28, 1919IDECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held before ahearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial er4orand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LabofRelations Act, the Board has delegated its powers in connection witl3this case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the Board makes the following':FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERS.Martinelli & Co. is a partnership which operates a plant iIiWatsonville, California, and a vineyard in Santa Cruz, California:This proceeding is concerned only with the Employer's operations illWatsonville where it is engaged in the business' of producing andbottling apple cider, grape juice, coca-cola, and other soft drinks. ' Idaddition, it serves as the local distributor of Acme beer.During thefiscal year ending February 28, 1948, the Employer purchased$505,600.45 worth of supplies for its Watsonville operations of which$2,026.00 were obtained from points outside the State of California.During the same period, the Employer's sales at the Watsonville ^lanLamounted to $885,904.20, of which $98,232.90 represents sales to pur-chasers outside the State of California.`'We find, contrary to its contention, that the Employer is engagedin commerce within the meaning of the National Labor Relations Act.*Houston,Reynolds,and Murdock81 N. L. R. B., No. 65.383 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THEORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.III.THEQUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties generally agree that the appropriate unit should becomposed of all the Employer's production and maintenance em-ployees, including the route supervisor and the warehouseman, butexcluding office workers and the plant superintendent.They furtheragree that truck drivers, as such, should be excluded, but since theEmployer's truck drivers devote a portion of their time to productionwork, they would have the Board decide whether these employeesshould be included insofar as they are production workers.The par-ties would also have the Board determine whether the coca-cola bottlersshould be included.There has been a bargaining history at the Employer's plant datingback to 1935. In that year, the Employer and Local 287, Interna-tional Brotherhood of Teamsters of Santa Cruz and Monterey Coun-ties, herein called Local 287, entered into a bargaining agreement whichcovered the Employer's truck drivers.By its terms, this contract wasto remain in force until January 1, 1936, and thereafter until eitherparty notified the other of a desire to change its provisions.At varioustimes during the ensuing years, the parties orally amended the con-tract,by, inter alia,increasing the wage rates of truck drivers andexpanding the contract's coverage to include a few other employees ofthe Employer who had joined Local 287.Although the employeesin the contract unit were represented by Local 287 until January 1947no written agreements were executed after the 1935 agreement. InJanuary 1947, Local 296 of the International Brotherhood of Team-sters, herein called Local 296, succeeded Local 287 and from thattime until the date of the hearing, it has acted as the bargaining rep-resentative of the afore-mentioned employees, negotiating oral agree- S.MARTINELLI & CO.385ments only with the Employer.'A representative of Local 296 ap-peared at the hearing and stated that the only employees of the Em-ployer whom Local 296 desired to represent were the truck drivers.He apparently withdrew from the hearing when the Petitioner andthe Employer agreed to exclude truck drivers from the proposed bar-gaining unit.The truck drivers:There are three truck drivers in the Employer'semploy whose principal functions are to drive trucks and deliver theEmployer's products to customers.During the seasons when deliv-eries are slack, the truck drivers complete their assignments early inthe afternoon and spend the balance of their time in the plant per-forming production operations.They also do production work aftertheir regular hours during the plant's busy season.Since these em-ployees are primarily employed as truck drivers and they spend themajor portion of their time performing the duties required of suchemployees, we shall exclude them.The special delivery driver:This employee divides his time be-tween delivering special orders for the Employer and performingproduction work.As more than 50 percent of his time is devoted toplant work, we regard him as a production worker and shall includehim.The coca-cola bottlers:These employees, as their title indicates,bottle coca-cola.Like the bottlers in the cider and grape juice opera-tions with whom they are frequently interchanged, they are unskilledworkers.We are of the opinion that the interests of the coca-colabottlers are closely allied to those of the other production workers and,therefore, we shall include them.We find that all the production and maintenance employees em-ployed at the Employer's Watsonville, California, plant, including theroute supervisor,' the warehouseman, the special delivery driver, andthe coca-cola bottlers, but excluding the truck drivers, office workers,the plant superintendent, and all supervisors, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THEDETERMINATION OF REPRESENTATIVESThe record shows that the Employer maintains a force of approxi-mately 20 production and maintenance employees on a year-round'No claim is made,as indeed it cannot be made,that there is an outstanding agreementbetween the Employer and Local 296 which constitutes a bar to this proceeding.2Despite his title,this employee exercises no supervisory authority.He sets up displaysand signs advertising the Employer'sproducts for customers and devotes the balanceof his time to production work. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDbasis.During its production season which begins about the first ofSeptember and lasts for from 4 to 6 months, the employee comple-ment is increased by approximately 60 employees. It does not appearthat the Employer makes any distinction between the year-round andseasonal employees, either in the work they perform or the recordsit keeps.At the beginning of each season, the Employer notifies theseasonal workers when to return to work and a large proportion ofthem return to the plant year after year.The Petitioner and theEmployer agree that the seasonal employees have a sufficient com-munity of interest with the other employees to be eligible to vote inthe election.Accordingly, and on the basis of the entire record, weshall permit seasonal employees to vote in the election hereinafterdirected.3At the time of the hearing the Employer was having its busy seasonand there was a full complement of employees at the plant.Underthese circumstances, we find that an election in the immediate futureis appropriate.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, andto our determination in Section V,supra,among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Cannery Warehousemen, Food Processors, Drivers andHelpers, Local Union No. 679.3Matter of American Agricultural Chemical Company,73 N. L.R. B. 105.4 [See Order Amending Direction of Election,page 1179,infra.]